Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, and 7 - 10 are rejected under 35 U.S.C. 103 as being unpatentable over Morinaga et al. (US 4,576,205) in view of Scherbel et al. (US 2010/0088805).
Regarding claims 1, 3, and 10, Morinaga discloses a seamless tubular liner (textile jacket 14) for repairing a pipe in a cured in place pipe process, the tubular liner having a diameter and a length, the tubular liner comprising a circular woven sheath of longitudinal warps (16) and circumferential wefts (17) impregnated with a curable thermoplastic resin (15) (col. 7, lines 57 - 66; col. 13, lines 62 - 
Regarding claim 7, Morinaga further discloses a plurality of the fibers (17) remain entangled together when the fibers are elongated (Figs. 3A - 3C). Examiner notes that the application of inflation pressure to the fibers of Morinaga would obviously result in the elongation of the fibers and since the fibers of Morinaga remain entangled following elongation, the fibers would obviously be capable of remaining entangled when inflation pressure is applied thereto, thus reading on the claim limitation.

Regarding claim 9, Morinaga further discloses the fibers are bundled together with a twist to form the continuous strand (Figs. 3A - 3C; col. 8, lines 41 - 44).

Claims 4 - 6 are rejected under 35 U.S.C. 103 as being unpatentable over Morinaga et al. in view of Scherbel et al. as applied to claim 1 above, and further in view of McKaigue et al. (US 2011/0030830).
Regarding claims 4 and 5, Morinaga in view of Scherbel discloses all of the claim limitation(s) except a second internal liner comprising a circular woven sheath that is identical to circular woven sheath defined in claim 1. McKaigue teaches a second internal sheath (inner jacket 52) comprising a circular woven sheath that is identical to a first internal sheath (outer jacket 50) (Figs. 2 and 3; paragraphs 0038 -0041) to provide a robust liner that is capable of withstanding the tensile stresses resulting from being pulled into place during deployment in the main conduit. It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the apparatus as disclosed by above with the second internal sheath as taught by McKaigue to provide a robust liner that is capable of withstanding the tensile stresses resulting from being pulled into place during deployment in the main conduit.
Regarding claim 6, Morinaga in view of Scherbel fails to disclose an internal liner consisting of a watertight membrane. McKaigue teaches an internal liner (32) consisting of a watertight membrane (film 62) (Fig. 3; paragraph 0040) to prevent water from seeping through the inner and outer jackets. It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the apparatus as disclosed above with the watertight membrane as taught by McKaigue to prevent water from seeping through the liner.
Response to Arguments
Applicant’s arguments with respect to claims 1 and 3 - 10 have been considered but are moot in view of new grounds of rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN D ANDRISH whose telephone number is (571)270-3098.  The examiner can normally be reached on M-F: 6:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SEAN D ANDRISH/Primary Examiner, Art Unit 3678                                                                                                                                                                                                        




2/18/2021